In re Joseph, Herbert; — Defendant(s); applying for supervisory and/or remedial writs; 15th Judicial District Court, Div. “H”, No. 36597; to the Court of Appeal, Third Circuit, No. KW97-0247.
Relator represents that the district court has failed to act timely on an application for post conviction relief he filed on or about September 1, 1996. If relator’s representation is correct, the district court is ordered to consider and act on the pleading. The district court is ordered to provide this Court with a copy of its judgment.
CALOGERO, C.J., not on panel.